Exhibit 10.1

 

[g193991km01i001.jpg]

 

EMPLOYMENT AGREEMENT

BETWEEN GEOKINETICS INC. AND GARY L. PITTMAN

 

This Employment Agreement dated as of October 13, 2010 (the “Effective Date”),
and Exhibit A attached hereto and incorporated by reference (collectively
referred to as the “Agreement”), sets forth the principal terms of the
employment relationship between Gary L. Pittman (the “Employee”) and Geokinetics
Inc. and/or its subsidiaries (the “Company”).  This Agreement shall supersede
any and all previous offers, agreements or understandings between Employee and
the Company.  The Company and the Employee agree as follows:

 

Section 1: Employment, Compensation, and Benefits

 

1.1           Employment. The Company agrees to employ Employee, and Employee
agrees to be employed by the Company, in the Position identified in Exhibit A. 
Employee shall be based in Houston, Texas, U.S.A. or in such other location as
may be designated by the Company and mutually acceptable to Employee. Employee
further agrees that Company may assign Employee any job functions that are
consistent with Employee’s Position identified in Exhibit A and that Employee
can reasonably be expected to perform.  Employee will devote substantially all
of his time and attention during working hours and best efforts to the affairs
of the Company.  Employee also agrees to fully perform his duties and
responsibilities to the Company.

 

1.2           Compensation. The Employee shall be compensated as set forth in
Exhibit A.  Employee’s monthly base salary shall be paid in accordance with the
Company’s standard payroll practices, and (as with all other compensation paid
to Employee by the Company) is subject to withholding of all federal, state,
city, or other taxes as may be required by applicable law.  Compensation may,
but will not necessarily, include base salary, annual bonus opportunity and
periodic equity-based awards as determined appropriate by the Compensation
Committee of the Board of Directors (“Compensation Committee”) or the Board of
Directors (“Board”).

 

1.3           Benefits. Employee shall be eligible to participate in all general
employee benefit plans and programs that the Company has made available to the
Company’s employees in the United States. Employee will be eligible for 4 weeks
of vacation per year pursuant to the Company’s policies and procedures. Nothing
in this Agreement is to be construed to provide greater rights, participation,
coverage or benefits than provided to similarly-situated employees under the
terms of the benefit plans and programs.  The Company is not obligated to
institute, maintain or refrain from changing, amending or discontinuing any
benefit program or plan, as long as such actions are similarly applicable to
covered employees generally.

 

Section 2: Termination of Employment

 

2.1           Employment Status. Employee and Company acknowledge and agree that
the Employee’s employment is on an “at-will” basis, meaning that both the
Employee and the Company are free to terminate the employment relationship at
any time, for any reasons, with or without notice, and with or without cause. 
Subject to Section 2.3, Employee further acknowledges and agrees that Company is
not obligated to maintain Employee’s employment for any specific period of time
and there is no definite term for this Agreement.

 

--------------------------------------------------------------------------------


 

2.2           Delivery of Notice.  Employee and Company acknowledge and agree
that any and all notices required to be delivered under the terms of this
Agreement shall be forwarded by personal delivery or registered mail.  Notices
shall be deemed to be communicated and effective on the date they are personally
delivered or three (3) days after the date such notices are deposited (postage
prepaid) in registered mail. Such notices shall be addressed as follows:

 

If to Company:

 

Richard F. Miles

 

 

Geokinetics Inc.

 

 

1500 City West, Suite 800

 

 

Houston, Texas 77042

 

 

 

If to the Employee:

 

Gary L. Pittman

 

 

1111 Hermann Drive, 21-C

 

 

Houston, Texas 77004

 

2.3           Severance. Pursuant to the terms of this Agreement, Company shall
pay Employee Severance Pay for the number of months stated in Exhibit A as the
“Severance Pay Period” if the Company terminates the Employee’s employment
without Cause or if Employee resigns with Good Reason.  Employee is not entitled
to Severance Pay for a termination based on Death/Disability, resignation
without Good Reason, or termination for Cause, unless the Company advises
Employee of its intent to enforce Employee’s non-compete obligations under
Section 3.3 of this Agreement.  Employee acknowledges and agrees that,
regardless of the reason for termination, Employee’s continued eligibility for
Severance Pay, if applicable, is contingent upon Employee’s compliance with
Section 3.3 of this Agreement and that Employee shall not be entitled to any
Severance Pay, and Company can discontinue the payment of any Severance Pay, if
Employee violates the provisions of Sections 3.3 of this Agreement. 
Discontinuance of such payments, however, will not prevent the Company from
otherwise enforcing Section 3.3 of this Agreement.

 

If the Company terminates the Employee’s employment without “Cause”, or if the
Employee resigns for Good Reason, Severance Pay shall be equivalent to
Employee’s monthly base pay multiplied by the Severance Pay Period.  If the
Employee agrees to a reduction in base salary at any time, the highest base
salary received subsequent to the Effective Date will be used for purposes of
calculating the base salary portion of Severance Pay.

 

To the extent Employee is eligible for Severance Pay under this Agreement, such
Severance Pay is contingent upon Employee’s execution of a reasonable Release of
All Claims in such form of Release as presented by the Company to Employee
(“Release”) within a time period to be determined by the Company, such period
not to exceed fifty (50) days.  In the event Employee refuses to sign and/or
revokes any such reasonable Release, Employee acknowledges and agrees that
Employee shall not be entitled to any Severance Pay so that the Company shall
have no further obligation to compensate Employee under this Agreement for
termination of employment other than paying earned but unpaid salary and accrued
vacation.

 

To the extent Employee is eligible for Severance Pay under this Agreement, the
Company shall pay such Severance Pay monthly following Employee’s “separation
from service” (as defined in Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code) and Treasury Regulations and other guidance promulgated
or issued thereunder (collectively referred to as “Section 409A”)), except that
Severance Pay that would have been paid during the 60 days immediately following
the Employee’s separation from service will be

 

2

--------------------------------------------------------------------------------


 

paid on the 60th day following such separation from service; provided, however,
that the Company shall make no payments until six months after Employee’s
separation from service, at which point all delayed payments will be made in a
lump sum within 30 days following the end of such 6-month period, but only (i)
if Employee is a “Specified Employee” (as defined in Section 409A) and (ii) to
the extent required to avoid additional taxation under Section 409A.  To the
extent Employee is eligible for Severance Pay under this Agreement, the Company
shall provide to Employee payments for continued medical and dental insurance
coverage under the Company’s group health plan at the existing level during the
Severance Pay Period (or if shorter, the period of time during which Employee is
entitled to continuation coverage under Section 4980B (COBRA)) regardless of
whether Severance Pay is paid monthly or delayed.

 

This Agreement is intended to comply with Section 409A to the extent applicable,
and any ambiguous provision will be construed in a manner that is compliant with
or exempt from the application of Section 409A.  If any provision of this
Agreement (or of any compensation or benefits hereunder) would cause Employee to
incur any additional tax or interest under Section 409A, the Company shall,
after consulting with Employee, reform such provision to comply with Section
409A, to the extent permitted under Section 409A; provided, however, that the
Company agrees to maintain, to the maximum extent deemed practicable, the
original intent and economic benefit to Employee of the applicable provision
without violating or causing taxation under Section 409A.

 

For purposes of this Agreement, “Cause” shall mean: (a) the Employee’s
conviction by a court of competent jurisdiction of a felony or crime involving
moral turpitude, or entering a guilty plea, the plea of nolo contendere, or
similar plea to such crime by the Employee regardless of whether such crime is
subject to deferred adjudication; (b) the Employee’s commission of a material
act of fraud; (c) the Employee’s material violation of the Company’s policies
and procedures and/or Code of Conduct; (d) the Employee’s material
misappropriation of funds or property of the Company; (e) the Employee’s knowing
engagement, without prior written approval of the Company, in any material
activity which directly competes with the business of the Company, its
affiliates, or which could directly result in a material injury to the business
or reputation of the Company or any affiliate; and (f) Employee’s material
failure to perform his/her duties and responsibilities under this Agreement if
not cured within 60 days of Employee being formally notified in writing of
material failure, which notice shall specifically identify the performance
failure as determined in good faith by the Company.

 

For purposes of this Agreement, resigning with “Good Reason” shall be defined to
include any of the following events that arise without Employee’s prior written
consent: (a) a relocation of Employee to an office or location more than fifty
(50) miles from his/her office or location as of the Effective Date; (b) a
material diminution in Employee’s duties, responsibilities or authority; (c) a
material diminution in Employee’s base salary or target bonus by more than ten
percent (10%), except in connection with an executive-wide reduction for cost
purposes; (d) or any other action or inaction that constitutes a material breach
by the Company of this Agreement. Notwithstanding anything to the contrary
contained herein, a termination by the Employee for “Good Reason” shall occur
only if (i) the Employee provides written notice to the Company of the
occurrence of the event that constitutes “Good Reason” within sixty (60) days of
the event’s initial existence, and (ii) the Company fails to remedy the event
within thirty (30) days of its receipt of such notice, and (iii) the Employee
terminates his services no later than thirty (30) days following the end of such
cure period.

 

For purposes of this Agreement, “Death/Disability” shall mean Employee’s: (a)
death; (b) becoming incapacitated or disabled so as to entitle Employee to
benefits under the Company’s

 

3

--------------------------------------------------------------------------------


 

long-term disability plan; or (c) becoming permanently and totally unable to
perform Employee’s duties for the Company as a result of any physical or mental
impairment supported by a written opinion by a physician selected by the
Company.

 

2.4           Change of Control.  In the event of a Change of Control, the
Employee shall receive remuneration as set forth in Exhibit A. To the extent
Employee is eligible to receive such compensation pursuant to a Change of
Control; such compensation is contingent upon Employee’s execution of a
reasonable Release presented by the Company.   In the event Employee refuses to
sign and/or revokes any such reasonable Release, Employee acknowledges and
agrees that Employee shall not be entitled to any compensation as a result of a
Change of Control.

 

For purposes of this Agreement, a “Change of Control” means the occurrence of
any of the following events: (i) the Company shall not be surviving entity in
any merger, consolidation or other reorganization (or survives only as a
subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company); (ii) the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company); (iii) the Company is to be dissolved and liquidated;
(iv) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the 1934 Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company’s voting stock (based upon voting power); or (v) as a result of or
in connection with a contested election of directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board.  Notwithstanding the foregoing, a “Change of Control”
shall not include any transaction or series of related transactions in which a
stockholder or any “group” (as contemplated by Section 13(d)(3) of the 1934 Act)
of which such stockholder is a member that, as of the date of approval of the
relevant stock awards plan by the board, owns more than 25% of the outstanding
shares of the Company’s voting stock (based upon the voting power of all shares
of the Company’s capital stock, the holders of which are entitled to vote for
the election of members of the Board) acquires, directly or indirectly, more
than 50% of the outstanding shares of the Company’s voting stock, but less than
75% of the outstanding shares of the company’s voting stock (based, in either
such case, upon the voting power of all shares of the Company’s capital stock,
the holders of which are entitled to vote for the election of members of the
Board).

 

2.5           Return of Company Property.  Upon termination or resignation of
employment, Employee shall immediately return all documents, data, equipment and
all other objects that constitute Company property to Employee’s manager or
human resources representative including, but not limited to, Employee’s company
issued laptop or computer, cell phone, credit cards, any leased or rented
objects, security or identification cards, thumb drives, external hard drives
and all keys to Company vehicles in Employee’s possession, custody or control.

 

Section 3: Inventions, Trade Secrets, and Non-Compete Obligations

 

3.1           Confidentiality. The Company shall provide Employee with valuable
proprietary and confidential information during employment for the purpose of
assisting in the performance of Employee’s job requirements and
responsibilities.  Employee acknowledges that such proprietary and confidential
information will be provided throughout his/her employment on a continuing basis
because of the Employee’s position with the Company.  At all times during
employment with the Company and after the termination or expiration of
employment, whether voluntary or involuntary, Employee agrees to keep in
confidence and trust all proprietary and confidential information that has been
provided to Employee by the Company, and agrees not to

 

4

--------------------------------------------------------------------------------


 

use or disclose such proprietary and confidential information without the
written consent of the Company, except as may be necessary to perform Employee’s
duties to the Company. Employee also agrees to return all proprietary and
confidential information to the Company upon request and/or prior to leaving
employment with Company.

 

Proprietary and Confidential Information includes, by way of example and without
limitation, the following:  (i) the Company or its affiliates’ development,
patent and copyright development and licensing thereof, trade secrets,
inventions, formulas, designs, drawings, specifications and engineering,
laboratory analysis, production processes, or equipment; (ii) the Company or its
affiliates’ marketing techniques, price lists, pricing policies, sales, service,
costs, and business methods, formulas, product specifications, and planning
efforts; (iii) the names of the Company or its affiliates’ customers and their
representatives, customer services, or the type, quantity and specifications of
products purchased by or from customers; (iv) information about the Company or
its affiliates’ employees and the terms and conditions of their employment; (v)
the Company or its affiliates’ computer techniques, programs and software, or
(vi) any other confidential or proprietary information of the Company or the
Company or its affiliates’ customers, suppliers, vendors, investors, partners,
or other third parties that cannot be obtained readily by the public.  Employee
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company or its affiliates in their business to
obtain a competitive advantage over their competitors.  Employee further
acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company or its
affiliates in maintaining their competitive position.

 

3.2           Inventions.  Employee agrees that all confidential information
including copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company. All proprietary and confidential information including, but not limited
to, copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company.

 

Employee agrees promptly to disclose to the Company all such intellectual
property; cooperate fully with and assist the Company in the preparation and
prosecution of all applications for patents, trademark registrations, and
copyright registrations covering any such property; execute all necessary
documents related to such property; provide necessary assistance associated with
any other protection procedures for such property; assign to the Company all
patents, trademark registrations, and copyright registrations issuing on such
applications; and aid the Company in the enforcement of its proprietary rights. 
The Company shall pay Employee reasonable compensation for and reimburse
Employee for reasonable expenses associated with time spent in assisting,
preparing, and prosecuting applications, executing necessary documents, engaging
in other protection proceedings, and aiding the Company in enforcing its
proprietary rights in connection with matters arising under this paragraph after
the termination of Employee employment.

 

This Company Property and Inventions section shall not apply to any inventions
that Employee developed or conceived prior to employment with the Company. 
Similarly and

 

5

--------------------------------------------------------------------------------


 

regardless of any inventions described by Employee in the forgoing sentence,
this Section shall not apply to any inventions that meet all of the following
requirements:  (i) the invention is developed entirely by Employee on Employee’s
own time without using the Company’s equipment, supplies, facilities or
proprietary and confidential information; (ii) the invention does not relate to
the Company’s business or the actual or demonstrably anticipated research or
development of the Company; and (iii) the invention does not result from any
work performed by Employee for the Company.

 

3.3           Non-compete Obligations.  Employee agrees not to compete with the
Company and its affiliates in the seismic service industry during employment
with the Company.  In addition, following termination of employment by the
Company without Cause, Employee agrees that he will not compete in the seismic
service industry as more specifically set forth in Exhibit A. Furthermore,
following termination of employment due to Death/Disability, by the Company with
Cause, or Resignation by Employee, upon confirmation by the Company that it
intends to pay Employee Severance pursuant to Section 2.3 of this Agreement and,
thus, enforce the Employee’s non-compete obligations under this Section,
Employee agrees that he will not compete in the seismic service industry as more
specifically set forth in Exhibit A.

 

Employee agrees that the restrictions set forth in this paragraph and Exhibit A
are intended to protect the legitimate business interests of the Company and its
proprietary and confidential information that will provided to Employee during
employment.  Employee agrees that the time, geographic and scope of activity
limitations set forth in Exhibit A are reasonable and necessary to protect the
Company’s legitimate business interests.  Employee further acknowledges that in
the event of Employee’s termination, Employee’s knowledge, experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different and non-competing nature than those performed in the
course of Employee’s employment with the Company.

 

3.4           Non-solicitation.  During Employee’s employment, and for the
longer of twelve months or the Severance Pay Period, if applicable, following
the termination of employment for any reason, Employee will not, either directly
or indirectly, call on, solicit, encourage, or induce any other employee or
officer of the Company or its affiliates with whom Employee had contact with,
knowledge of, or association with in the course of employment with the Company,
to terminate the individual’s employment or affiliation with the Company, and
will not assist any other person or entity in such a solicitation.

 

Section 4: Other Provisions

 

4.1           Waiver of Right to Jury Trial.

 

THE COMPANY AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:

 

a.             Any and all claims and causes of action arising under contract,
tort or other common law including, without limitation, breach of contract,
fraud, estoppel, misrepresentation, express or implied duties of good faith and
fair dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,

 

6

--------------------------------------------------------------------------------


 

conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

 

b.             Any and all claims and causes of action arising under any
federal, state or local law, regulation or ordinance, including, without
limitation, claims arising under Title VII of the Civil Rights Act of 1964, the
Pregnancy Discrimination Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act and all corresponding state laws.

 

c.             Any and all claims and causes of action for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, employment benefits or compensation, past or
future loss of pay or benefits or expenses.

 

4.2           Choice of Law/Exclusive Jurisdiction and Venue.  The Company and
Employee acknowledge and agree that this Agreement shall be interpreted,
governed by and construed in accordance with the laws of the State of Texas,
without regard to the conflict of laws principles or rules thereof.

 

The Company and Employee irrevocably and unconditionally agree that any legal
suit, action or proceeding arising out of or relating to this Agreement, as well
as to all claims arising out of Employee’s employment with Employer or
termination therefrom, shall be brought in either the Federal District Court for
the Southern District of Texas—Houston Division or in a judicial district court
of Harris County, Texas (hereinafter referred to as the “Texas Courts”).  In
that regard, the Company and Employee waive, to the fullest extent allowed, any
objection which the Company or Employee may have to the venue of any such
proceeding being brought in the Texas Courts, and any claim that any such action
or proceeding brought in the Texas Courts has been brought in an inconvenient
forum. In addition, the Company and Employee irrevocably and unconditionally
submit to the exclusive jurisdiction of the Texas Courts in any such suit,
action or proceeding.  The Company and Employee acknowledge and agree that a
judgment in any suit, action or proceeding brought in the Texas Courts shall be
conclusive and binding on each and may be enforced in any other courts to whose
jurisdiction the Company or Employee is or may be subject to, by suit upon such
judgment.

 

4.3           Compliance with Section 409A.  Any provisions of the Agreement
that are subject to Section 409A, and not exempted from or excepted under
Section 409A, are intended to comply with all applicable requirements of Section
409A, and shall be interpreted and administered accordingly.  With respect to
any amounts or benefits that are subject to Section 409A, this Agreement shall
in all respects be administered in accordance with Section 409A.  In no event
may the Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement.

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
provided in Section 409A for a “specified employee” (within the meaning of
Section 409A), then if Employee is a “specified employee,” any such payment that
the Employee would otherwise be entitled to receive during the first six months
following his “separation from service” (as defined under Section 409A) shall be
accumulated and paid, within thirty (30) days after the date that is six months
following Employee’s date of “separation from service”, or such earlier date
upon which such amount can

 

7

--------------------------------------------------------------------------------


 

be paid under Section 409A without being subject to such additional taxes and
interest such as, for example, upon Employee’s death.

 

4.4           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties.  None of the provisions of this Agreement may be waived,
changed or altered except by an instrument in writing signed by both parties.
The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach or violation.  Headings used throughout this Agreement are for
administrative convenience only and shall be disregarded for the purpose of
construing and enforcing this Agreement.

 

4.5           Assignment.  This Agreement shall be binding and inure to the
benefit of the Company and any other person, association, or entity that may
acquire or succeed to all or substantially all of the business assets of the
Company.  Employee’s rights and obligations under this Agreement are personal,
and they shall not be assigned or transferred without the Company’s prior
written consent.

 

4.6           Severability.  If any provision of this Agreement is declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable and cannot be modified to be enforceable, then the illegal,
invalid or unenforceable provision shall be excluded from this Agreement,
leaving the remaining provisions in full force and effect.

 

4.7           Employee Representations.  Employee represents and certifies that
he/she: (1) has carefully read all of this Agreement; (2) has been given a fair
opportunity to ask any questions necessary to understand the terms, consequences
and binding effect of this Agreement; (3) understands its provisions and
corresponding obligations; (4) has been given an adequate opportunity to consult
with an attorney regarding this Agreement; (5) has determined that it is in
his/her best interests to enter into this Agreement; (6) has not been influenced
to sign this Agreement by any statement or representation by Company not
contained in this Agreement; (7) expressly intends for this Agreement to
supersede any terms of employment Employee might otherwise be eligible for in
his/her Country of Operations or Country of Origin; and (8) enters into this
Agreement knowingly and voluntarily.

 

 

GEOKINETICS INC.

 

EMPLOYEE

 

 

 

 

 

 

By

/s/ Richard F. Miles

 

/s/ Gary L. Pittman

Richard F. Miles

 

Gary L. Pittman

President & CEO

 

 

Geokinetics Inc.

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To the Employment Agreement Between Geokinetics Inc. and Gary L. Pittman

 

The Company and the Employee agree that this Exhibit A is incorporated by
reference into and is intended to be a material part of the Employment Agreement
dated as of October 13, 2010 between the Company and the Employee (collectively
the “Agreement”).

 

Name

 

Gary L. Pittman

 

 

 

Position

 

Executive Vice President and Chief Financial Officer

 

 

 

Country of Operation

 

United States

 

 

 

Reporting To

 

Richard F. Miles, President and Chief Executive Officer

 

 

 

Monthly Salary

 

Employee’s salary shall be a base salary of $13,000.00 USD paid semi-monthly (24
pay cycles), which amounts to $312,000.00 USD on an annual basis. The Company is
or may be required to withhold from such gross amount deductions for federal,
state or local taxes, F.I.C.A. and such other taxes required by appropriate
governmental agencies. The amount paid to Employee shall be net of such amounts.
Employee’s salary will be reviewed annually by the Company.

 

 

 

Incentive Compensation Plan

 

Employee will be eligible to participate in a discretionary bonus plan with an
annual target of 66% of Employee’s annual base salary.  This discretionary bonus
will be paid in accordance with the Company’s Total Compensation Program.
Employee must be employed by the Company at the time of payment in order to be
eligible for and receive the annual discretionary bonus. For 2010, Employee will
be eligible to receive a pro-rated share of the discretionary bonus based solely
on Employee’s achievement of specifically indentified goals mutually agreed on
with Employee’s Supervisor.

 

 

 

Equity Plan Participation

 

Employee shall be eligible to participate in the Company’s long-term incentive
plan(s) in place at the time of the Employment Agreement or any similar plan or
plans thereafter. All participation shall be in accordance with the terms and
provisions of the Plan(s).

 

 

 

Non-Qualified Stock Options

 

Employee has been approved by the Compensation Committee of the Board of
Directors to receive a grant of non-qualified stock options to purchase 50,000
shares of Geokinetics Inc.’s common stock. Such options will have an exercise
price equal to the closing price of Geokinetics Inc.’s common stock on the date
of your first day of employment. Options to purchase 30,000 shares of Company
common stock will vest in three (3) equal annual installments beginning on
November 15, 2011, and options to purchase the remaining 20,000 shares of
Company common stock will vest on November 15, 2013. All options to purchase
Company common stock will be subject to all the terms and provisions of the
relevant Geokinetics Inc. Stock Awards Plan.

 

 

 

Severance Pay Period

 

12 months

 

 

 

Non-Competition Period

 

12 months from last day of employment with the Company.

 

 

 

Change of Control — Equity

 

In the event of a Change of Control, all of the Employee’s stock options and any
other equity awards then outstanding shall automatically become 100% vested and
immediately and fully exercisable.

 

--------------------------------------------------------------------------------


 

Geographic Region and Scope of Activity Non-Competition Obligations

 

During the Non-Competition Period, Employee shall not be employed in the same or
similar capacity for a competitor in the seismic services industry as Employee
was employed by the Company, nor shall Employee be employed in any capacity with
a competitor in the seismic services industry wherein it is reasonably likely
Employee may use the Company’s confidential and proprietary information. Due to
the Employee’s responsibilities and contact with confidential affairs of the
Company, including business matters, costs, profits, markets, sales, trade
secrets, ideas, customers, etc., this provision is in effect globally.

 

 

GEOKINETICS INC.

EMPLOYEE

 

 

 

 

By

/s/ Richard F. Miles

 

/s/ Gary L. Pittman

Richard F. Miles

Gary L. Pittman

President & CEO

 

 

--------------------------------------------------------------------------------